Citation Nr: 1227453	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-37 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease, claimed as back pain.

2.  Entitlement to service connection for cervical discectomy and fusion at C6-7, claimed as neck pain.

3.  Entitlement to service connection for right arm carpal tunnel syndrome, claimed as a right arm condition.

4.  Entitlement to service connection for right knee status post arthroscopy.

5.  Entitlement to service connection for left knee status post arthroscopy.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in New Orleans, Louisiana, which, in pertinent part, denied service connection for the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this case for additional development.

The Veteran's representative argues and the Board agrees that VA examinations are warranted for the Veteran's claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's medical records indicate current diagnoses of right arm carpal tunnel syndrome, low back degenerative disc disease, cervical spine discectomy and fusion and tinnitus, and that he has had arthroscopies of both knees.  The Veteran alleges his right arm, low back and neck disabilities are the result of an in-service motor vehicle accident which occurred in December 1982, which is recorded in his service treatment records.  The Veteran also reports that he has had each problem since that accident.  The Veteran also reports that he has tinnitus, that he was exposed to excessive noise during service as an aviator which caused the disorder, that the problem was present during service but that he did not report it as he knew that there was nothing that could be done for it due to his training as a medic.  His service records support his claims of service as a medic and later as an aviator.  Finally, the Veteran reports that he has had knee problems since service with a right knee arthroscopy in 1986 and a left knee arthroscopy in 2002.  The Veteran's service treatment records show several complaints of recurrent knee pain and treatment.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical records for treatment since August 2009 from Nashville.

2.   Schedule the Veteran for VA examinations to determine (1) whether any right arm, low back, neck, and bilateral knee disorder is as likely as not etiologically related to the inservice treatment or inservice motor vehicle accident and (2) whether any tinnitus is as likely as not etiologically related to the inservice noise exposure as reported by the Veteran.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


